Merrell, J.
(dissenting). The actions were brought to recover for personal injuries which plaintiff alleges he sustained as the result of the negligence of the defendant in each case. Plaintiff was employed by defendant in each action as a mail and baggage porter and in the prosecution of his work drove an electric baggage truck. During the progress of his work he found that the brakes were out of order and made complaint to his boss, who promised to have the same repaired. On the day following malting this complaint the plaintiff was first directed to sort out certain papers and baggage which had reached the baggage room destined for various points, some within the State and some without the State. He was directed to haul the scenery on an electric truck to a baggage car on a certain track and directed to use the same truck which he had found defective. His boss informed him that the brakes had been repaired. His first load consisted of a piece of scenery. He was unable to state the destination of such scenery. With his load of scenery he proceeded to the elevator and descended to the island platform and to the baggage car, a distance of 150 feet, where he *113discharged from his track the scenery and placed the same in the baggage car. He then started to return with his truck to the baggage room from which he had first started. He found in attempting to stop his truck that the brakes would not work. The truck ran to the brink of the platform, when he jumped down therefrom and the truck went off the platform. At the same time the truck struck the plaintiff and threw him to the track and fell upon him injuring him.
Plaintiff sued under the Federal Employers’ Liability Act, and in order to recover in the actions it was necessary for him to show that at the time he received his injuries he was engaged in interstate commerce. He was injured on his return trip to the baggage room after delivering the truckload of scenery to the baggage car. It is claimed that the court erred in refusing to permit the plaintiff to prove the destination of certain baggage which plaintiff testified he was directed by his boss to deliver upon his return to the baggage room after delivering the scenery. He testified that before taking the scenery he had been engaged about an hour in sorting baggage, and that he intended to go back for the rest of the baggage he was sorting out before he came down with the last piece of scenery. He testified that his superintendent told him to take the piece of scenery down to track 35, and that when he had run it down there and put it aboard the train, to come back for the baggage that he had been sorting out.
The question presented upon this appeal was as to whether the plaintiff, at the time he was injured, was engaged in an interstate commerce operation. Concededly his injuries were sustained on his return after delivering at the baggage car the scenery in question, which the plaintiff was unable to say was destined to a point outside the State of New York. Therefore, so far as the delivery of the scenery was concerned, there was no sufficient evidence upon which the court could have found that the plaintiff was engaged in interstate commerce. The court held and the respondent urges upon this appeal that it made no difference what baggage the plaintiff was ordered to take down to the train or where it was to go. I think the court correctly held, as the defendant, respondent, contends, that at the time of his injury the plaintiff was not engaged in interstate commerce. At that time he was merely engaged in completing his trip on the mission of delivering the scenery, which was not shown to be an act of interstate commerce. I think it was immaterial as to where the other baggage which he had sorted was to be delivered, as he was not injured at a time or in connection with the delivery of such baggage. The plaintiff, at the time of *114his injury, was operating this motor truck in the transportation of baggagé and express matter from the baggage room in the Grand Central Terminal in New York city to trains in the terminal. The operation of this truck on which he was injured had nothing to do with the sorting of the baggage in which he had been engaged. At the time of the accident the plaintiff was delivering scenery to a car, the destination of which was not shown, and, therefore, at the time of his injury it did not appear that he was engaged in interstate commerce. In the case of Illinois Central R. R. Co. v. Behrens (233 U. S. 473) the deceased was engaged as a fireman of a switch engine. The duty of the crew of the engine consisted in moving interstate and intrastate cars in the city of New Orleans. Both classes of cars were handled indiscriminately. At the time of the collision when the intestate was killed the crew was moving cars containing freight destined within the State of Louisiana. After such job was completed the crew was to gather up and take to other points cars destined both within and without the State. The court in its opinion in that case stated, as to the decedent: “ That he was expected, upon the completion of that task, to engage in another which would have been a part of interstate commerce is immaterial under the statute, for by its terms the true test is the nature of the work being done at the time of the injury.” So, in the case at bar, the nature of the work of the plaintiff at the time of his injury was returning from transporting the scenery, the destination of which was unknown. I think it entirely immaterial. that the plaintiff had been directed and it was his intention, upon completion of such delivery, to deliver the baggage which he had separated, and which may have been destined to another State. I, therefore, think the court correctly held that it was quite immaterial as to where other baggage than that which the plaintiff was at the time of his injury engaged in delivering, was destined. I think the real test was as to what work the plaintiff was doing at the time he received his injuries. Had he been engaged in delivering baggage which he could testify was destined out of the State, then there is no question that he could have recovered upon proper proof of negligence, but at the time of his injury he was not engaged in moving such baggage.
The appellant cites N. Y. Central & H. R. R. R. Co. v. Carr (238 U. S. 260), but the United States Supreme Court held in that case (p. 263): “ Each case must be decided in the light of the particular facts with a view of determining whether, at the time of the injury, the employe is engaged in interstate business, or in an act which is so directly and immediately connected with such business as substantially to form a part or a necessary incident thereof.” In *115Erie Railroad Co. v. Welsh (242 U. S. 303) the court said (at p. 306): “ By the terms of the Employers’ Liability Act the true test is the nature of the work being done at the time of the injury, and the mere expectation that plaintiff would presently be called upon to perform a task in interstate commerce is not sufficient to bring the case within the act.” (Citing Illinois Central R. R. Co. v. Behrens, 233 U. S. 473, 478.) (Italics are the writer’s.)
I, therefore, think that the court properly refused to receive evidence as to the destination of other baggage than that in which the plaintiff was immediately engaged in transferring, and that the court very properly granted the motion of the defendants to dismiss the complaints on the merits.
The judgments appealed from should be affirmed, with costs. Dowling, P. J., concurs.
In each case: Judgment reversed and a new trial ordered, with costs to the appellant to abide the event.